Citation Nr: 1021254	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for anxiety disorder, not otherwise specified (NOS), and 
dysthymic disorder, prior to August 8, 2005.

2.  Entitlement to an initial rating in excess of 70 percent 
for anxiety disorder, NOS, and dysthymic disorder, from 
August 8, 2005.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision in which the RO granted 
service connection and assigned a 30 percent rating for 
anxiety disorder, NOS, and dysthymic disorder, effective 
March 3, 2003.  In October 2004, the Veteran filed a notice 
of disagreement (NOD) with the initial 30 percent rating 
assigned.  In an October 2005 rating decision, the RO granted 
the Veteran a higher initial rating of 50 percent for his 
service-connected anxiety disorder, effective March 3, 2003, 
and issued the Veteran a statement of the case (SOC).  In 
October 2005, the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).

In a January 2008 decision, the Board denied an initial 
rating in excess of 50 percent for anxiety disorder, NOS, and 
dysthymic disorder.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).

In November 2008, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Remand to the Board; by 
November 2008 Order, the Court granted the Joint Motion, 
vacating the January 2008 Board decision, and remanding the 
claim to the Board for proceedings consistent with the Joint 
Motion.

The Board notes that the claims file reflects that the 
Veteran was previously represented by Disabled American 
Veterans.  In January 2009, the Veteran filed a VA Form 21-
22a (Appointment of Individual as Claimant's Representative) 
appointing Robert V. Chisholm as his representative.  The 
Board recognizes the change in representation.

In May 2009, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  



In a May 2009 Decision Review Officer decision, the RO 
granted a rating of 70 percent for anxiety disorder, NOS, and 
dysthymic disorder, effective August 8, 2005.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
anxiety disorder, NOS, and dysthymic disorder, the Board has 
characterized the issue on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although a higher 
initial rating for the disabilities has been assigned, 
because a higher rating is available, both before and after 
August 8, 2005, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
characterized the appeal as now encompassing the two matters 
set forth on the title page.  Id.; see also AB v. Brown, 6 
Vet. App. 35, 38 (1993).

After completing the requested development, the RO continued 
to deny the claims on appeal (as reflected in a supplemental 
SOC (SSOC)) and returned the matters on appeal to the Board 
for further consideration.


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, 
through his authorized representative, that he wished to 
withdraw from appeal all outstanding claims before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, in a written letter received in May 2010, 
withdrew this appeal and, hence, there remains no allegation 
of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


